DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pipe, a first outer layer encompassing a section of the pipe, and a second outer layer encompassing a section of the first outer layer must be shown or the feature(s) canceled from the claim(s).  While there are 3 concentric components shown in present FIG. 2B (innermost “15”, the component with the “22a” profile, and the outermost unlabeled component), the outermost component has to be the second outer layer based on the way the word “encompassing” is used in the claims.  Further, that second outer layer must have a seal surface.  There is no second outer layer shown 1) encompassing a section of a first outer layer, where the first outer layer encompasses a pipe, and 2) wherein the second outer layer has a seal surface.  If applicant still disagrees with the objection, additional reference markers added to FIG. 2B may prove useful, as suggested by applicant (Remarks 11/24/2021).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 1, 6, 8 and 15 are objected to because of the following informalities: in claim 1, line 9 should be amended to recite --the first and second profiles--.  In claim 6, line 2 should be amended to recite --is a[[n]] downstream seal surface--.  In claim 8, on page 4 lines 2-4 should be amended to recite --the first profile is a semi-circular profile or a line profile, the second profile is a semi-circular profile or a line profile; wherein the first and second profiles are positioned--.  In claim 15, on page 5 lines 6-7 should be amended to recite --the first profile is a semi-circular profile or a line profile, the second profile is a semi-circular profile or a line profile; wherein the first and second profiles are positioned--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 recites the limitation "the axial direction" in line 10.  Claim 8 recites the limitation "the axial direction" in the third to last line.  Claim 15 recites the limitation "the axial direction" in the fourth to last line.  There is insufficient antecedent basis for this limitation in the claims.  Consequently, claims 2-7, 9-13, 16-19, 21 and 22 are also rejected under 35 U.S.C. 112(b) as being indefinite since they depend from claims that are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 11-13, 15, 18, 19, 21 and 22 are rejected under 35 USC 102(a)(1) as being anticipated by Budde (US 6,561,270 B1).
As a note, while there appear to be several typographical errors in the Specification in Budde, the examiner considers all instances of “the top plug” in the Specification to be referring to “201” as shown in FIG. 3 and all instances of “the bottom plug” to be referring to “301” as also shown in FIG. 3.
Referring to claim 1: Budde teaches a plug for displacing cement in a downhole well environment, the plug comprising:
a pipe 202b or 302b (for claims 6 and 7 respectively);
a first outer layer 202c or 302c (for claims 6 and 7 respectively) encompassing a section of the pipe;
a second outer layer 207 or 307 (for claims 6 and 7 respectively) encompassing a section of the first outer layer, the second outer layer having a seal surface 208, 209 or 308, 309 (for claims 6 and 7 respectively); and
the seal surface having a first profile (center of) 208 or (center of) 308 (for claims 6 and 7 respectively) and a second profile 209 or 309 (for claims 6 and 7 respectively) formed therein, the first profile radially offset from the second profile, the first profile a semi-circular profile or a line profile 208 or 308, the second profile a semi-circular profile 209 or 309 or a line profile (FIG. 3); wherein the first and second profiles are positioned to face the axial direction of the plug (see below);
wherein the seal surface creates a hydraulic seal with another device when under pressure; wherein the hydraulic seal seals in the axial direction when created (since plug 201 is pushed downwardly (in other words, in the axial direction) inside plug 301 to create the seal, column 6, lines 36-45).

    PNG
    media_image1.png
    700
    720
    media_image1.png
    Greyscale

Referring to claim 4: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular profiles (placed end-to-end to form either profile 209 or 309 for claims 6 and 7 respectively).
Referring to claim 5: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semicircular 
Referring to claim 6: Budde teaches the plug is a bottom plug 301 and the seal surface is a downstream seal surface and the other device is a float collar (column 6, lines 24-30).
Referring to claim 7: Budde teaches the plug is a top plug 201 and the seal surface is a downstream seal surface and the other device is a bottom plug 301 (column 6, lines 36-42).
Referring to claim 8: Budde teaches a method of displacing cement in a downhole well environment, the method comprising:
propelling a bottom plug 301 into the downhole well environment;
pumping cement into the downhole well environment above the bottom plug (column 6, lines 24-30);
forcing the cement through the bottom plug by propelling a top plug 201 into the downhole well environment above the cement (column 6, lines 31-45); and
creating a hydraulic seal between the bottom plug and another device (column 6, lines 28-30 and 38-42);
wherein the bottom plug comprises:
a pipe 302b;
a first outer layer 302c encompassing a section of the pipe;
a second outer layer 307 encompassing a section of the first outer layer, the second outer layer having a seal surface 308, 309; and

wherein the seal surface creates a hydraulic seal with the other device when under pressure; wherein the hydraulic seal seals in the axial direction when created (since plug 301 is pushed downwardly (in other words, in the axial direction) to create the seal, column 6, lines 24-30).
Referring to claim 11: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular profiles (placed end-to-end to form profile 309).
Referring to claim 12: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semicircular profiles 309 (sections end-to-end) and a plurality of line profiles 308 (sections end-to-end).
Referring to claim 13: Budde teaches the other device is a float collar (column 6, lines 24-30).
Referring to claim 15: Budde teaches a system for displacing cement in a downhole well environment, the system comprising:
a bottom plug 301 comprising a pipe 302b;
a first outer layer 302c encompassing a section of the pipe;

the seal surface having a first profile (center of) 308 and a second profile 309 formed therein, the first profile radially offset from the second profile, the first profile a semi-circular profile or a line profile 308, the second profile a semi-circular profile 309 or a line profile (FIG. 3); wherein the first and second profiles are positioned to face the axial direction of the plug (see above); and
a top plug 201;
wherein the seal surface, in response to receiving the top plug, creates a hydraulic seal with a landing collar; wherein the hydraulic seal seals in the axial direction when created (since plug 301 is pushed downwardly (in other words, in the axial direction) to create the seal, column 6, lines 24-30).
Referring to claim 18: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular profiles (placed end-to-end to form profile 309).
Referring to claim 19: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semicircular profiles 309 (sections end-to-end) and a plurality of line profiles 308 (sections end-to-end).
Referring to claim 21: Budde teaches the seal surface is flat 208 or 308.
Referring to claim 22: Budde teaches the seal surface is flat 308.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 USC 103 as being unpatentable over Budde, alone.
Referring to claims 2 and 3: While Budde teaches the first outer layer 202c or 302c is a modular insert (column 5, lines 32-43), it is known to make components, such as plugs (like 200, 201, or 301), out of rubber (column 3, lines 12-14), and that at least one selected from a group comprising the first profile and the second profile is integrated with the seal surface (FIG. 3), Budde does not specifically teach the first outer layer is a plastic insert or concrete, wherein the second outer layer and seal surface are made of molded rubber, wherein at least one selected from a group comprising the at least one first profile and the second profile is formed from the molded rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug taught by Budde to include In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber taught by Budde to be molded rubber since molding is a very well-known method for forming components.
Referring to claims 9, 10, 16 and 17: While Budde teaches the first outer layer 302c is a modular insert (column 7, lines 12-16), it is known to make components, such as plugs (like 200, 201, or 301), out of rubber (column 3, lines 12-14), and that at least one selected from a group comprising the first profile and the second profile is integrated with the seal surface (FIG. 3), Budde does not specifically teach the first outer layer is a plastic insert or concrete, wherein the second outer layer and seal surface are made of molded rubber, wherein at least one selected from a group comprising the at least one first profile and the second profile is formed from the molded rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug taught by Budde to include the first outer layer is a plastic insert or concrete, the second outer layer and seal surface are made of rubber, and at least one selected from a group comprising the first profile and the second profile is formed from the rubber since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber taught by Budde to be molded rubber since molding is a very well-known method for forming components.
 Response to Arguments
Applicant’s arguments, see pages 7-8, filed November 24, 2021, with respect to some of the drawing objections, some of the claim objections and the previous 35 USC 112 rejections have been fully considered and are persuasive.  Some of the drawing objections, some of the claim objections, and the previous 35 USC 112 rejections have been withdrawn.  However, as further explained above, some of the drawing and claim objections were not properly addressed and therefore they are maintained above.  Also, there are new 35 USC 112 rejections, as also further explained above.
Applicant's arguments filed regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.  Regarding applicant’s arguments that Budde does not teach amended claims 1, 8 and 15, the examiner respectfully disagrees.  Budde does in fact teach the first and second profiles are positioned to face the axial direction of the plug.  While the first and second profiles are not 100% perpendicular to the axial direction of the plug, they still at least partially face the axial direction as shown in the Figure marked-up above.  Looking along the axially direction, one would see part of the first and second profiles, since they are not parallel to the axial direction.  Therefore, the profiles do in fact face the axial direction as now claimed. Similarly, Budde also does teach the hydraulic seal seals in the axial direction when .
For at least these reasons, the claims stand rejected as further explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 January 2022